         Case 4:17-cv-00929-JSW Document 29 Filed 01/27/20 Page 1 of 3




 1   Robyn E. Bladow (Bar No. 205189)
     KIRKLAND & ELLIS LLP
 2   333 South Hope Street
 3   Los Angeles, CA 90071
     Telephone: (213) 680-8400
 4   Facsimile: (213) 680-8500
     robyn.bladow@kirkland.com
 5
     Counsel for Defendant
 6   Colgate-Palmolive Company
 7
     Jeffrey R. Krinsk (Bar No. 109234)
 8   David J. Harris, Jr. (Bar No. 286204)
     John J. Nelson (Bar No. 317598)
 9   FINKELSTEIN & KRINSK LLP
     550 West C Street, Suite 1760
10   San Diego, CA 92101
11   Telephone: (619) 238-1333
     Facsimile: (619) 238-5425
12   jrk@classactionlaw.com
     djh@classactionlaw.com
13   jjn@classactionlaw.com
14   Counsel for Plaintiff Melissa L. Vigil
15
16                                 UNITED STATES DISTRICT COURT

17                              NORTHERN DISTRICT OF CALIFORNIA

18     MELISSA L. VIGIL, individually and on      )   Case No. 4:17-cv-00929-JSW
       behalf of all others similarly situated,   )
19                                                )   Hon. Jeffrey S. White
                             Plaintiff,           )
20
                                                  )   JOINT STIPULATION TO CONTINUE
21                                                )   STAY PENDING THE OUTCOME OF
             v.                                   )   RELATED CASES AS MODIFIED AND ORDER
22                                                )                                  THEREON
                                                  )   Courtroom:  Oakland, Ct. Rm. 5
23                                                )
24     COLGATE-PALMOLIVE CO.                      )
                                                  )
25                                                )
                                                  )
26                           Defendant.
                                                  )
27
28
     JOINT STIPULATION TO CONTINUE STAY PENDING THE OUTCOME              Case No. 4:17-cv-00929-JSW
     OF RELATED CASES AND JOINT STATUS REPORT
         Case 4:17-cv-00929-JSW Document 29 Filed 01/27/20 Page 2 of 3




 1          Plaintiff Melissa Vigil (“Plaintiff”) and Defendant Colgate-Palmolive Company (“Colgate”)
 2   (together, the “Parties”), through their respective counsel of record, hereby stipulate and agree as
 3   follows:
 4          1.      WHEREAS, on April 20, 2017, this Court granted Colgate’s motion to stay this
 5   action pursuant to the first-filed doctrine in light of Jacqueline Dean v. Colgate-Palmolive Company,
 6   No. 5:15-cv-00107-JGB-DTB (C.D. Cal.) (“Dean”).
 7          2.      WHEREAS, the parties have met and conferred and discussed the Dean case as well
 8   as a related case, Willis v. Colgate-Palmolive Company, No. 1:19-cv-08542-JGB (C.D. Cal.) (filed
 9   on October 3, 2019) (“Willis”), both of which are pending before the Honorable Jesus G. Bernal in
10   the Central District of California.
11          3.      WHEREAS, given the ongoing statuses of Dean and Willis and in the interest of
12   preserving judicial economy, the Parties respectfully request that the Court continue the stay of this
13   action pending the outcomes of both Willis and Dean.
14          4.      NOW THEREFORE, the Parties stipulate and respectfully request that the Court
15   continue the stay pending the outcomes of Dean and Willis. The parties further stipulate and agree
                                                     ten (10)
16   that they will jointly update the Court within thirty (30) days of the resolution of Dean and Willis.
17
18
19
20
21
22
23
24
25
26
27
28
                                             1
     JOINT STIPULATION TO CONTINUE STAY PENDING OUTCOME OF                      Case No. 4:17-cv-00929-JSW
     RELATED CASES
        Case 4:17-cv-00929-JSW Document 29 Filed 01/27/20 Page 3 of 3




 1   DATED: January 24, 2020           Respectfully submitted,
 2                                       s/
 3                                     Robyn E. Bladow (Bar No. 205189)
                                       KIRKLAND & ELLIS LLP
 4                                     333 South Hope Street
                                       Los Angeles, CA 90071
 5                                     Telephone: (213) 680-8400
                                       Facsimile: (213) 680-8500
 6                                     robyn.bladow@kirkland.com
 7
                                       Counsel for Defendant
 8                                     Colgate-Palmolive Company

 9   DATED: January 24, 2020             s/
                                       Jeffrey R. Krinsk (Bar No. 109234)
10                                     David J. Harris (Bar No. 286204)
11                                     FINKELSTEIN & KRINSK LLP
                                       550 West C Street, Suite 1760
12                                     San Diego, CA 92101
                                       Telephone: (619) 238-1333
13                                     Facsimile: (619) 238-5425
                                       jrk@classactionlaw.com
14                                     djh@classactionlaw.com
15
                                       Counsel for Plaintiff Melissa L. Vigil
16
17
18    IT IS SO ORDERED.
19
      Dated: January 27, 2020
20
21
                                     ____________________________________
22                                   JEFFREY S. WHITE
23                                   UNITED STATES DISTRICT JUDGE

24
25
26
27
28
                                             2
     JOINT STIPULATION TO CONTINUE STAY PENDING OUTCOME OF          Case No. 4:17-cv-00929-JSW
     RELATED CASES
